Citation Nr: 9902487	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to December 1945 and from February 1951 to May 1952.

This matter returns to the Board of Veterans Appeals (Board) 
from a remand by the United States Court of Veterans Appeals 
(Court) in May 1998.  This appeal originates from a decision 
dated in July 1994, by the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
1997, the Board denied the claim for an increased disability 
evaluation for bilateral hearing loss.  The veteran appealed 
to the United States Court of Veterans Appeals (Court).

In May 1998, the Court issued a Memorandum Decision vacating 
the Boards decision.  The case was remanded to the Board for 
further proceedings consistent with the 
Courts Order.  [redacted].



REMAND

The Courts order directs the Board to consider whether the 
appellant is entitled to an increased evaluation for his 
service-connected bilateral hearing loss on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) (1998).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown 9 Vet. App. 
337 (1996).  The Court noted that the appellant had argued in 
his appeal to the Board that he had to stop working because 
he could no longer hear his patients heart beat through his 
stethoscope.  The Court concluded that the appellant had 
presented evidence of marked interference with 
employment, one of the factors referred to in 38 U.S.C.A. 
§ 3.321(b)(1), but the Board never discussed whether referral 
for extraschedular consideration was warranted.

Accordingly, pursuant to the Court's Order, this case is 
REMANDED for the following action:

The RO should consider the veteran's 
contentions that his hearing disability, 
in effect, has caused marked interference 
with employment, along with any 
additional evidence submitted, and 
determine whether the case warrants 
referral to the Under Secretary for 
Benefits for consideration of entitlement 
to "an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability . . . ."  
38 C.F.R. § 3.321(b)(1).  The RO should 
undertake any development deemed 
appropriate in its consideration of such 
a referral, including, if desired, 
seeking audiological opinions and/or 
employment data.  Complete reasons and 
bases should be provided with respect to 
the conclusions reached.

If the benefit sought is denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto. 
Thereafter, the case should be returned to the Board, if in 
order. The appellant need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 







	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
